Citation Nr: 1135493	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  05-15 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left tonsil, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel



INTRODUCTION

The Veteran had active service from October 1968 until September 1971.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.

In an October 2009 decision, the Board denied service connection for squamous cell carcinoma of the left tonsil, claimed as secondary to herbicide exposure.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 order, the Court granted a joint motion and remanded the appeal for further adjudication.  In February 2011, the Board remanded the appeal for further development.

In July 2011, the Veteran submitted additional evidence pertinent to the appeal.  In an August 2011 statement, his representative waived RO review of this evidence.  The Board accepts this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board finds that another remand is required in this case.

In the February 2011 remand, the Board requested a supplemental opinion  addressing the etiology of the Veteran's squamous cell carcinoma of the left tonsil.  The Board noted that a July 2004 VA examination report provided a diagnosis of history of squamous cell carcinoma secondary to Agent Orange exposure, but contained no analysis to explain the rationale underlying the opinion.  

Accordingly, the RO obtained an addendum from the above examiner in March 2011.  The examiner indicated that she had reviewed the claims file and stated that, based on the information below (an excerpt from a medical treatise on the etiology of head and neck cancers), it was less likely than not that the tonsillar cancer was secondary to military service.  The Board observes, however, that the necessary analysis to explain the rationale underlying this opinion has not been provided.  After providing the treatise excerpt, the examiner did not offer any analysis.  Thus, this opinion is also inadequate.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, this claim must be remanded for compliance with the February 2011 remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for the Veteran's claims file to be reviewed by the VA examiner who provided the July 2004 medical opinion and March 2011 addendum (or a comparable substitute if that examiner is unavailable) to obtain a supplemental opinion that addresses the etiology of the Veteran's squamous cell carcinoma of the left tonsil.

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's squamous cell carcinoma of the left tonsil is related to service, to include herbicide exposure.  The rationale for all opinions expressed must be provided.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.  Moreover, if the examiner's conclusion is based in whole or part on medical treatise evidence, it should be explained why such information is pertinent in the specific case of this Veteran.

2.  Thereafter, readjudicate the claim, with consideration of all of the evidence added to the claims file since the issuance of the June 2011 supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

